COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00436-CV


Christopher Brown and Carrie Brown         §    From the 48th District Court

                                           §    of Tarrant County (48-243196-10)
v.
                                           §    August 22, 2013

Enterprise Recovery Systems, Inc.          §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

portion of the trial court’s judgment as to Christopher Brown’s and Carrie Brown’s

DTPA claim, their Texas Fair Debt Collection Practices Act claim, their claim for

treble damages under the TCPA, and their claim for a violation of § 1692E(5) of

the FDCPA.       We reverse the portion of the trial court’s judgment as to

Christopher Brown’s and Carrie Brown’s claims for violations of the TCPA, §

1692D(5) of the FDCPA, and § 1692D(6) of the FDCPA and remand this case to

the trial court for further proceedings consistent with this opinion.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _________________________________
   Justice Lee Ann Dauphinot